Citation Nr: 1008883	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-39 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from 
December 1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.



FINDING OF FACT

Evidence received since the last final decision of record 
(April 2003) which denied service connection for bilateral 
hearing loss and tinnitus does not relate specifically to 
unestablished facts necessary to substantiate the claim; it 
does not raise a reasonable possibility of substantiating the 
claim.  



CONCLUSIONS OF LAW

1.  New and material having not been received, the claim for 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

2.  New and material having not been received, the claim for 
service connection for tinnitus is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of these claims.  VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In an April 2007 VCAA letter to the Veteran, he was informed 
about the information and evidence not of record that is 
necessary to substantiate his claims to reopen service 
connection claims, the information and evidence that VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  In addition, the letters 
provided the Veteran notice regarding the evidence and 
information needed to establish a disability rating and 
effective dates, as outlined in Dingess-Hartman.   As this 
claim involves petitions to reopen previously denied and 
final claims, the Veteran was also afforded notice of how he 
can substantiate his claims to reopen.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   

Also, the Veteran is represented by the Oregon Department of 
Veterans' Affairs, and that organization is presumed to have 
knowledge of what is necessary to substantiate claims to 
reopen previously denied claims for service connection.  
Neither the Veteran nor his representative have pled 
prejudicial error with respect to the content or timing of 
VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided a thorough VA audiological examination in connection 
with the claims to reopen; however, the report of the 
examination did not add material evidence to the record.  See 
38 C.F.R. §§ 3.326, 3.327 (2009).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion with regard to these claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).   

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The Veteran in this case was initially denied service 
connection for hearing loss and tinnitus in a May 2002 rating 
decision, which was confirmed in April 2003.  Essentially, 
the reason for the denial was that the Veteran did have 
current hearing loss and tinnitus; however, there was no 
indication that either of those disabilities were related to 
his naval service.  The Veteran did not initiate an appeal 
within a year of notification of the April 2003 decision, and 
it is final.  The Veteran has come forth with his current 
claim alleging, essentially, that new and material evidence 
does exist to warrant a reopening.  

The Veteran was afforded a VA examination in connection with 
his claim to reopen, and the associated report, dated in 
April 2007, failed to find a nexus between in-service noise 
exposure and hearing loss or tinnitus.  The examiner noted 
that the bilateral hearing loss was related to the aging 
process, and that the tinnitus was most likely a result of 
the hearing loss.  That is, there was no finding in this 
examination report which would serve to link tinnitus or 
hearing loss to service on a direct basis, and there is also 
nothing to suggest a secondary relationship between either of 
the disorders and a service-connected condition.  

Based on the results of the April 2007 examination, the RO 
decided that new and material evidence had been received, and 
the case was reopened.  The RO then decided that the evidence 
of record did not support a grant of service connection on 
the merits for the tinnitus and hearing loss claims.  The 
RO's actions notwithstanding, it is the Board's duty to 
evaluate each claim to reopen in its own right before 
adjudicating the underlying claim on the merits.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this instance, the 
Board must conclude that new and material evidence has not 
been received to allow a reopening.  

In submitting his initial claim for service connection, the 
Veteran sent a private record, dated in May 2002, which noted 
in-service noise exposure in the U.S. Navy.  The Veteran's 
noise exposure was found to be partly responsible for his 
hearing loss; however, it was noted that there was 
significant post-service noise exposure experienced in the 
construction industry.  This opinion did not delineate as to 
whether the exposure to naval gunfire (over 50 years ago) or 
the post-service noise exposure were the contributing noise 
elements to the hearing loss (which was also found to be age-
related).  The RO thus issued a denial, as the record did not 
indicate a relationship between service and hearing loss or 
tinnitus.  

Since the initial denial of 2002, the Veteran submitted 
Internet histories of his former ship, which confirmed noise 
exposure in service.  The confirmed denial, issued in April 
2003, maintained that there was no evidence supportive of a 
nexus between service and the Veteran's hearing loss and 
tinnitus.  In filing his current claim to reopen, the Veteran 
has submitted the statement of an in-service buddy, which 
attests to the Veteran's service in the boiler room of ships 
and as a gunner's mate, a duplicate copy of the 2002 
examination report, and the report of the April 2007 
examination.  None of these pieces of evidence constitute new 
and material evidence.  Regarding the type of service 
rendered by the Veteran attested to by his in-service 
comrade, the Board does not dispute that the Veteran had 
noise exposure while serving on a ship during the Korean War.  
Indeed, at the time of the initial and confirmed denial, the 
Veteran's noise exposure was fully reviewed and conceded.  
Thus, a statement from an in-service "buddy" attesting to 
the noise exposure merely confirms a previously established 
fact (making it new to the record, but not material in 
nature).  See 38 C.F.R. § 3.156.  The 2002 examination report 
is a duplicate, and was previously considered by VA 
adjudicators.  Regarding the findings of the 2007 VA 
audiology examination, the opinion of the examiner is one in 
which hearing loss is found to be related to age (and 
specifically not to service), and tinnitus is found to be 
related to hearing loss.  Thus, there is nothing in the 
opinion which relates to an unestablished fact necessary to 
substantiate the underlying claim for service connection.  
See 38 C.F.R. § 3.156.  

As the "buddy" statement, 2002 duplicate examination 
report, and 2007 examination report are the only pieces of 
evidence relating to hearing loss and tinnitus that have been 
added to the file since the Veteran initiated his claim to 
reopen, the Board cannot conclude that new and material 
evidence has been submitted.  As this is the case, the claims 
to reopen must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  38 U.S.C.A. 
§ 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).










	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been received, the claim 
to reopen a claim for service connection for bilateral 
hearing loss is denied.  

New and material evidence having not been received, the claim 
to reopen a claim for service connection for tinnitus is 
denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


